Citation Nr: 0216035	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-03 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, including as secondary to a service-connected low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981 and on active duty for training from July 1991 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A right shoulder disorder was initially identified many 
years after the veteran's release from service and is not 
shown to be causally or etiologically related to his service-
connected low back disorder, or otherwise related to service 
or to any incident of service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 2000 rating decision; April 2001 
statement of the case; and January 2002 supplemental 
statement of the case.

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by means of an April 
2001 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA and private medical 
records, and provided the veteran with a VA examination to 
clarify the nature and etiology of his right shoulder 
disorder.  As such, the VA's duties under the VCAA have been 
satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted, shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
to include those pertaining to both his period of active duty 
and reserve duty, are negative for a right shoulder disorder.  
Following separation from service, the first relevant 
indication of a right shoulder disability is a medical entry 
from the San Juan OPC, dated in August 2000.  This record 
reflects the veteran's complaints of right shoulder pain and 
a history of an injury in 1991.  X-rays taken at the San Juan 
OPC were compatible with "old degenerative disease, 
acromioclavicular joint."  The examining physician's 
assessment was of "right shoulder pain."  

In December 1994 the RO established service connection for a 
low back disorder.  Subsequently, in August 2000, the veteran 
filed a claim for service connection for a right shoulder 
disorder, as secondary to his service-connected low back 
disorder.

A November 2000 outpatient record from the San Juan VAMC 
reflects the veteran's reported history of right shoulder 
pain and locking sensation since 1991, following a motor 
vehicle accident.  An x-ray report showed mild narrowing of 
the acromioclavicular joint with marginal sclerosis of the 
distal clavicle.  Assessment was of right shoulder 
impingement symptoms.

A private treatment report from J. A. Maldonado Hernandez, 
M.D., dated in February 2001, shows that the veteran gave a 
history of an in-service right shoulder injury, in addition 
to low back pain secondary to the same incident.  An x-ray 
report showed degenerative joint disease of the 
acromioclavicular joint of the right shoulder.  A subsequent 
MRI report from Open MRI of Puerto Rico, dated in April 2001, 
shows a small focal area of increased signal in the 
supraspinatus tendon, with preservation of the cuff 
thickness.  Differential diagnosis was of tendinosis versus 
partial rotator cuff tear.

At the time of an August 2001 VA examination, the veteran 
complained of moderate right shoulder anterior pain.  He 
reported taking one tablet of Anaprox daily, with good pain 
control for 24 hours.  Upon objective examination, the 
veteran had active flexion to 90 degrees and passive flexion 
to 107 degrees; active extension to 35 degrees and passive 
extension to 50 degrees; and active abduction to 90 degrees 
and passive abduction to 90 degrees.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement of the right shoulder.  Crepitus was 
noted, however.  The examiner's assessment was of mild 
degenerative joint disease of the right shoulder and right 
shoulder impingement syndrome.

After reviewing the veteran's claims folder, the examiner 
addressed the question of whether the veteran's shoulder 
disorder is related to his service-connected lumbar myositis 
discogenic disease.  The physician noted that the right 
shoulder and the lumbar spine are two disparate anatomical 
areas of the body, with different body structures and nerve 
supplies, affected by different pathological processes.  The 
examiner opined that there is "no relationship whatsoever" 
between the veteran's service-connected low back disability 
and his right shoulder disorder.  On the contrary, the 
examiner indicated that the veteran's trouble with his right 
shoulder is related to his osteoarthritis, which has caused 
an impingement syndrome.  This disability is "related to the 
natural process of aging."

Analysis.  The veteran contends that his right shoulder 
disorder is related to his service-connected low back 
disorder, or in the alternative, the result of an injury 
incurred during service.  As set forth above, however, there 
is no evidence of a diagnosis or complaints of a right 
shoulder disorder until many years following service.  
Further, in August 2001, a VA examiner opined that the 
veteran's right shoulder disorder is unrelated to his 
service-connected low back disorder.  Rather, the examiner 
stated that the veteran's right shoulder disorder is the 
result of the natural aging process.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a right shoulder disorder on both 
a direct and secondary basis.  As such, the claim must be 
denied.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309.


ORDER

Entitlement to service connection for a right shoulder 
disorder, including as secondary to a service-connected low 
back disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

